COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

IN RE:  WHITE ACRES GOOD
SAMARITAN RETIREMENT VILLAGE
and THE EVANGELICAL LUTHERAN
GOOD SAMARITAN SOCIETY,


                            Relators.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00308-CV

AN ORIGINAL PROCEEDING IN

 MANDAMUS

 

MEMORANDUM OPINION

	Pending before the Court is a Joint Motion to Dismiss Petition for Writ of Mandamus.
Tex.R.App.P. 42.1(a).  The parties represent to the Court that all matters involved in the petition for
writ of mandamus have been fully and finally resolved.  Specifically, the parties have entered into
a stipulation agreeing to the arbitration of this case.  The parties have complied with the requirements
of Rule 42.1(a)(2).
	We have considered the cause on the motion and conclude that the motion should be granted.
We therefore dismiss the petition for writ of mandamus.  As the motion does not indicate the parties
have agreed otherwise, costs will be taxed against Relators.  See Tex.R.App.P. 42.1(d).


						GUADALUPE RIVERA, Justice

May 6, 2009

Before Chew, C.J., McClure, and Rivera, JJ.